                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              WESTERN DIVISION

  UNITED STATES OF AMERICA,
                   Plaintiff,                              No. CR05-4123-LTS
  vs.
                                                          MEMORANDUM
  ROBERT LEE WILLIAMS,
                                                        OPINION AND ORDER

                   Defendant.
                                 ____________________


         This case is before me on defendant Robert Williams’ pro se motion (Doc. 238)
and amended motion (Doc. 249) pursuant to § 404 of First Step Act (FSA). The
Government resists (Doc. 250).


                                  I.    BACKGROUND
         The FSA became law on December 21, 2018, and, relevant to this case, made the
Fair Sentencing Act of 2010 retroactive. Section 404 of the FSA provides that a court
may, “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of
2010 were in effect at the time the covered offense was committed.” § 404(b); see also
18 U.S.C. § 3582(c)(1)(B). The FSA defines a “covered offense” as any crime which
had its penalties modified by § 2 or § 3 of the Fair Sentencing Act of 2010. § 404(a).
Section 2 of the Fair Sentencing Act modified the statutory penalties for certain violations
of 21 U.S.C. § 841(b) related to cocaine, effectively reducing the penalty applicable to a
qualifying defendant. See also United States v. McDonald, 944 F.3d 769, 771 (8th Cir.
2019).
         On January 18, 2019, Williams filed a pro se motion (Doc. 238) pursuant to § 404
of the FSA and later filed a motion (Doc. 240) to appoint counsel. On February 3, 2020,
I entered an order (Doc. 243) appointing the federal public defender to represent


        Case 5:05-cr-04123-LTS-KEM Document 258 Filed 04/09/21 Page 1 of 9
Williams. I directed counsel to review Williams’ potential eligibility for relief pursuant
to the FSA and file an amended motion if appropriate.
       Williams filed an amended motion (Doc. 249) on March 30, 2020. On April 27,
2020, the Government filed a response (Doc. 250) indicating that it did not believe
Williams is eligible for a sentence reduction and, in the alternative, that I should exercise
my discretion to deny relief. Williams filed a reply (Doc. 254) on May 13, 2020. On
June 12, 2020, the Government filed a supplement (Doc. 255) withdrawing its argument
that defendant is ineligible for relief.


                              II.    ORIGINAL SENTENCE
       On December 15, 2005, Williams was charged in a superseding indictment with
three counts related to the distribution of crack cocaine and two firearm related counts.
Doc. 16. On June 28, 2006, a jury convicted him of Count 1s, conspiracy to distribute
crack cocaine in violation 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846 and 851; Count 2s,
possession with intent to distribute crack cocaine in violation of 21 U.S.C. §§ 841(a)(1)
and 841(b)(1)(B); Count 3s, distribution of crack cocaine in violation of 21 U.S.C. §§
841(a)(1) and 841(b)(1)(C); Count 5s, possession of firearm in furtherance of a drug
trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A); and Count 6s, felon in
possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Doc. 104.
       Williams was a subject to a statutory imprisonment range on Count 1s of 20 years
to life, with a supervised release range of ten years to life; on Count 2s of five to 40
years, with a supervised release range of four years to life; on Count 3s of zero to 20
years, with a supervised release range of three years to life; on Count 5s of five years
(consecutive), with a supervised release range of zero to three years; and on Count 6s
zero to ten years, with a supervised release range of zero to three years. The presentence
investigation report (PSIR) calculated that Williams was responsible for 2,000 grams of



                                             2


      Case 5:05-cr-04123-LTS-KEM Document 258 Filed 04/09/21 Page 2 of 9
cocaine base. Doc. 140 at 8, ¶ 36. This equated to a base offense level of 38 and,
ultimately, a total offense level of 38. Id. at 8-10, ¶¶ 36, 57.
       With a criminal history category of VI, Williams’ USSG range on Counts 1s, 2s,
3s and 6s was 360 months to life in prison, plus 60 months consecutively on Count 5s.
Doc. 140 at 24, ¶ 117. At sentencing, United States District Judge Mark W. Bennett
used 396 months as a starting point, but granted a 20% reduction based on his
disagreement with the ratio difference between crack and powder cocaine. He thus
sentenced Williams to 316 months on Counts 1s and 2s, along with the maximum terms
of 240 months on Count 3s and 120 months on Count 6s, all to be served concurrently
with each other. He then added the required, consecutive sentence of 60 months on
Count 5s for a total sentence of 376 months. Doc. 135. The judgment also imposed a
total of 10 years on supervised release. Id.
       Judge Bennett later reduced Williams’ sentence pursuant to retroactive USSG
amendments in 2011 and 2015. Docs. 206, 227. At the time of the latter reduction,
Williams’ amended total offense level was 33, resulting in amended guideline range of
240 months to 293 months incarceration, plus (again) 60 months consecutive on Count
5s. Judge Bennett reduced Williams sentence to 240 months plus 60 months, for a total
sentence of 300 months. Doc. 227 at 4.
       At the time Williams filed his present motion, he had served approximately 195
months with good time credit. See Doc. 249-1 at 32.


                                 III.   FSA ANALYSIS
       As noted above, the FSA allows a court to reduce a defendant’s sentence for a
“covered offense” as if the Fair Sentencing Act had been in effect at the time of the
original offense. An offense is covered if its penalties were altered by § 2 or § 3 of the
Fair Sentencing Act of 2010. The parties agree that Williams is eligible for relief because
he was convicted of a crack cocaine offense before 2010 and his statutory sentencing

                                               3


     Case 5:05-cr-04123-LTS-KEM Document 258 Filed 04/09/21 Page 3 of 9
range would have changed had the Fair Sentencing Act been in effect at the time of the
charged offense.1 Under the Fair Sentencing Act, Williams’ statutory incarceration range
on Count 1s would be ten years to life, on Count 2s it would be zero to 20 years, on
Count 3s it would be zero to 20 years, on Count 5s it would remain five years
(consecutive) and on Count 6s it would be zero to 10 years. 2 Thus, had Williams been
sentenced under the Fair Sentencing Act, he could have received a lower sentence.
Williams committed a covered offense and is therefore eligible for relief pursuant to §
404 of the FSA.
       Once a court has determined that a defendant is eligible for relief, the next question
is whether the court should exercise its discretion to grant relief. McDonald, 944 F.3d
at 772. To do that, I first consider the amended USSG range. Under the Fair Sentencing
Act and other retroactive changes that have already been applied to Williams’ sentence,
he now has a total offense level of 33 and a criminal history category of VI, resulting in
a USSG range of 235 months to 293 months on Counts 1s, 2s, 3s and 6s, along with the
60-month consecutive sentence on Count 5s. However, there is a question of whether
that calculation is correct, as it is based on the original PSIR and the parties agree there
was an error in the original PSIR. As explained by the Government:
       [D]efendant claims that the level 33 offense level (and consequently, the
       resulting range of 235 to 293 months’ imprisonment) was erroneous. Based
       on the information contained in the presentence report, the government
       agrees that it appears the offense level for Count 6 (the felon-in-possession
       count) was miscalculated in the presentence report. Instead of offense level
       24, the offense level for Count 6 likely should have been 14. When

1
  The Government initially argued that the quantity found at sentencing controlled, such that
Williams’ statutory sentencing range would not change. The Government later withdrew that
argument in light of United States v. Banks, 960 F.3d 982, 985 (8th Cir. 2020). See Doc. 255.
2
  The United States Probation Office for the Northern District of Iowa has prepared a memo
calculating Williams’ amended statutory and guideline range, considering the Fair Sentencing
Act and the applicable changes to the Guidelines. That memo will be filed contemporaneously
with this order.

                                             4


      Case 5:05-cr-04123-LTS-KEM Document 258 Filed 04/09/21 Page 4 of 9
      applying the grouping rules, defendant’s total offense level would be
      reduced to 32, instead of 33. This would, in turn, lower the guidelines
      range to 210 to 262 months’ imprisonment.

Doc. 250 at 24-25. Based on this error, the Government states:
      In this case, if the Court finds that a reduction is permissible and warranted,
      it should reduce defendant’s sentence to no lower than 210 months’
      imprisonment, which represents the bottom of the amended range that
      would have applied absent any miscalculation at sentencing. . . In this case,
      a sentence of 210 months would, technically, be a below-guidelines
      sentence, because the Court does not have authority to recalculate the
      erroneous guideline calculation for Count 6. However, fairness dictates
      that, in this case, the Court consider the prior guidelines miscalculation as
      a § 3553(a) factor in determining the scope of any reduction. Doing so
      would not create unwarranted disparity. Instead, it would provide
      defendant with the same level of reduction that would have been possible
      had he been sentenced after the FSA 2010 was in effect.

Doc. 250 at 25-27.
      As the Government noted, correcting for the error regarding the USSG §3D1.4
multiple count adjustment would result in a total offense level of 32 and an amended
USSG range would be 210 to 262 months. However, in a previous case dealing with a
request for a sentence reduction pursuant to § 404 of the FSA, I stated:
      I agree with those courts that have rejected the disparate treatment of crack
      and powder cocaine and therefore express my categorical disagreement with
      the crack cocaine (or cocaine base) guidelines.            In applying this
      disagreement, I will utilize the same procedures I described in United States
      v. Harry, 313 F. Supp. 3d 969, 974 (N.D. Iowa 2018), in which I expressed
      a categorical policy disagreement with the USSG's 10:1 ratio between
      actual (or ice) methamphetamine and methamphetamine mixture. Thus, in
      any case involving quantities of crack cocaine, I will first make standard
      guideline findings using the crack cocaine guidelines. Then, by way of
      variance, I will calculate an alternative base offense level, applying a 1:1
      ratio such that any quantity of crack cocaine will be treated as the same
      quantity of powder cocaine. I will then apply any applicable increases or
      decreases to that base offense level (e.g., aggravating or mitigating role and
      acceptance of responsibility) to arrive at an alternative total offense level.

                                            5


     Case 5:05-cr-04123-LTS-KEM Document 258 Filed 04/09/21 Page 5 of 9
       I will use this alternative total offense level, in combination with the
       defendant's criminal history category, to calculate the adjusted guidelines
       range.

United States v. Lee, 468 F. Supp. 3d 1103, 1108-09 (N.D. Iowa 2020). Using the
procedure outlined in Lee,3 Williams’ total offense level would be 28, his criminal history
category would remain VI, and his USSG range on Counts 1s, 2s, 3s and 6s would be
140 to 175 months.4
       Williams argues that I should grant a substantial sentence reduction.         He states
that although he had a firearm in connection with the offense conduct, he was not a leader
or organizer. Moreover, he notes that he has attempted to rehabilitate himself while in
custody, taking classes and completing his GED.5 Williams also states that while he has
been disciplined four times while in custody, two were minor offenses and only one
involved fighting. The Government argues that reducing Williams’ sentence would result
in an unwarranted sentencing disparity. The Government also argues that denial of
Williams’ motion is appropriate because of his lengthy criminal history and the large
quantity of drugs involved in the offense conduct.
       Neither the FSA nor the Federal Rules of Criminal Procedure require a hearing,
nor the defendant’s presence at such a hearing. United States v. Williams, 943 F.3d 841,
844 (8th Cir. 2019). After considering the parties’ arguments, the case history, and the



3
 In Lee, I also expressly found that the FSA allows me to vary below the amended USSG range.
See Lee, 468 F. Supp. 3d at 1108 (citing United States v. Chambers, 956 F.3d 667, 675 (4th
Cir. 2020)). The Government does not appear to argue otherwise. See Doc. 250 at 25 (“While
such a reduction may not be prohibited by the First Step Act . . .”).
4
 This calculation is based on the original PSIR and does not correct for the USSG § 3D1.4 error
discussed above.
5
  See United States v. Goolsby, 806 F. App’x 502, 2020 WL 2787705, at *2 (8th Cir. 2020)
(unpublished) (“While a district court may reduce a sentence based on post-sentencing
rehabilitation or other mitigating factors, a court is not required to do so.”).

                                              6


      Case 5:05-cr-04123-LTS-KEM Document 258 Filed 04/09/21 Page 6 of 9
18 U.S.C. §3553(a) factors,6 I find that Williams’ sentence should be reduced to 154
months (but not less than time served) on Counts 1s, 2s and 3s,7 along with the previously-
imposed 120 months on Count 6s, to be served concurrently with the sentence on Counts
1s, 2s and 3s, plus the previously-imposed 60 months on Count 5s, to be served
consecutively to the sentence on Counts 1s, 2s, 3s and 6s, for a total sentence of 214
months. This will be followed by eight years of supervised release, which consists of
eight years on Count 1s and three years on Counts 2s, 3s, 5s and 6s, all to be served
concurrently.
       In arriving at this amended sentence, I first note that Judge Bennett started his
original sentence calculation at 396 months, which was 10% above the bottom of the
original USSG range. He then varied below the bottom of the guideline range because
of a disagreement with the crack versus powder cocaine ratio. I have used the adjusted
range, as determined by the procedure set out in Lee. As explained above, this results
in a downward variance to achieve the same goal as Judge Bennett’s original variance. I
find it important to preserve Judge Bennett’s original determination that a starting point
above the bottom of the guideline range is necessary.              Judge Bennett started his
calculation of Williams’ sentence 10% above the bottom of the range because of
Williams’ extensive criminal history, which includes domestic abuse, assault and escape
from custody, along with the large quantity of crack cocaine involved in this case. A
sentence of 154 months on Counts 1s, 2s and 3s correspondingly amounts to 10% increase
above the bottom of the amended USSG range (after the Lee variance). I find this to be


6
  The FSA does not mandate the court consider the § 3553(a) factors, however, many courts
have chosen to consider the factors in determining whether a reduction is appropriate. See United
States v. Hoskins, 973 F.3d 918, 921 (8th Cir. 2020).
7
  Although there remains a question as to whether Count 3s (a charge brought pursuant to 21
U.S.C. § 841(b)(1)(C)) is a covered offense, the Government concedes that if I find that a
sentence reduction is appropriate regarding Counts 1s and 2s, I should also reduce the sentence
for Count 3s. See Doc. 250 at 24, n. 10.
                                               7


      Case 5:05-cr-04123-LTS-KEM Document 258 Filed 04/09/21 Page 7 of 9
the appropriate sentence on Counts 1s, 2s and 3s. I further find that the resulting total
sentence of 214 months’ incarceration is sufficient but not greater than necessary to
achieve the goals of sentencing


                                  IV.     CONCLUSION
      For the reasons set forth herein:
      1.     Williams’ amended motion (Doc. 249) for a sentence reduction is granted
             and his sentence is hereby reduced to a total sentence of 214 months’
             incarceration. This consists of 154 months (but not less than time served)
             on Counts 1s, 2s and 3s, along with the previously-imposed 120 months on
             Count 6s, all to be served concurrently, plus the previously-imposed 60
             months on Count 5s, to be served consecutively to the sentence on Counts
             1s, 2s, 3s and 6s.
      2.     Williams’ term of supervised released is hereby reduced to a total of eight
             years. This consists of eight years on Count 1s and three years on Counts
             2s, 3s, 5s and 6s, all to be served concurrently.
      2.     Because the reduction granted by this order may result in Williams’
             immediate release, the implementation of the order is stayed until April
             19, 2021, so both the BOP and the United States Probation Office will have
             time to prepare if Williams is entitled to immediate release.
      3.     Williams’ original pro se motion (Doc. 238) is denied as moot.
      4.     All other provisions of the original sentence and judgment (Doc. 135)
             remain in effect except as modified herein.




                                            8


     Case 5:05-cr-04123-LTS-KEM Document 258 Filed 04/09/21 Page 8 of 9
      IT IS SO ORDERED.
      DATED this 9th day of April, 2021.




                                     __________________________
                                     Leonard T. Strand, Chief Judge




                                 9


Case 5:05-cr-04123-LTS-KEM Document 258 Filed 04/09/21 Page 9 of 9
